                 Case 4:20-cv-01527-YGR Document 62 Filed 12/10/20 Page 1 of 2




 1                                   IN THE UNITED STATES DISTRICT COURT
 2                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                               OAKLAND DIVISION
 4
     MARK MAHON,
 5
                             Plaintiff,                          ORDER REGARDING MOTION TO DISMISS
 6
     v.
 7                                                               Case No. 4:20-cv-01527-YGR
     ENTERTAINMENT ONE US LP, ETC.,
 8                                                               Dkt. No. 56
                             Defendant.
 9

10           Defendants have filed a motion to dismiss for lack of personal jurisdiction. (Dkt. No. 56.) The
11   motion follows jurisdictional discovery ordered by the Court regarding “(1) whether Entertainment One US
12   LP or another foreign defendant provided copies of the Film to Apple, Google, and YouTube in this District,
13   (2) whether any licensing activity took place in this District, (3) the corporate structure and role in domestic
14   and foreign distribution of the Film by the Entertainment One defendants, and (4) whether Entertainment
15   One US LP acted as an agent of any parent company in providing the Film to Apple, Google, and YouTube.
16   (Dkt. No. 44 at 22.)
17           In his opposition, Mahon contends that defendants never provided the agreement between
18   “Entertainment One US LP, Google Inc., and Google Ireland Limited” (the “Google Agreement”) regarding
19   distribution of the Film. (Dkt. No. 58 at 14:4-7.) To the extent that this is true, and because the agreement
20   is clearly relevant to the pending motion, defendants are ORDERED to provide a copy of the Google
21   Agreement no later than December 22, 2020. Defendants shall file a statement confirming that they have
22   provided the agreement, or showing good cause for failure to do so, no later than December 22, 2020. To
23   the extent that the Google Agreement was not provided previously, Mahon may file a supplement brief in
24   opposition to defendants’ motion no later than January 19, 2021. Defendants may file a supplemental
25   response within fourteen (14) days of the supplemental brief, if any.
26           The hearing scheduled for December 29, 2020 is hereby VACATED. The Court will reset the hearing
27   date at a later date, if necessary.
28
                                                             1
              Case 4:20-cv-01527-YGR Document 62 Filed 12/10/20 Page 2 of 2




 1         IT IS SO ORDERED.
 2   Dated: December 10, 2020
 3                                        ______________________________________
                                                YVONNE GONZALEZ ROGERS
 4                                        UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
